DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-14 in the reply filed on 01/26/2022 is acknowledged.  The traversal is on the ground(s) that Claims identified by the Examiner are not separate and distinct, and that the search and examination of the entire application can be performed without serious burden on the Examiner and the difference between the Group I Claims and the Group II Claims resides in that claim 1 is directed to a process of fabricating an electromagnetic circuit that is otherwise identical to the process set forth in claim 15 except for the process step of "filling the contiguous element with an electrically conductive material to form an electrically continuous conductor" provided in claim 1 and the process step of "securing an embedded component on a pad within the cavity" provided in claims 15-20. Any search of the Group I Claims would necessarily include a search of the Group II Claims. 			This is not found persuasive because the subcombination, claim 15 has separate utility than the combination of clam 1 because claim 1 does not have the claim language of securing an embedded component on a pad within the cavity. Further, as the applicant agreed that the process step of "filling the contiguous element with an electrically conductive material to form an electrically continuous conductor" provided in claim 1 and the process step of "securing an embedded component on a pad within the cavity" provided in claims 15-20, therefore the omission of details of the claimed subcombination of claim 15 in the combination of claim 1 is evidence that the combination does not rely upon the specific limitations of the subcombination for its patentability. Also, to examine both groups would require non-coextensive searches. The different classifications of each group are just one example of how the inventions would require different searches and how the inventions are independent. Other examples may include different text search queries, different data bases, etc. Taking all these factors into consideration would place an undue burden on the examiner to search and examine both groups of inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/26/2022.

Specification
The disclosure is objected to because of the following informalities: Related U.S. application Serial No. is missing for the related application "PRINTED CIRCUIT BOARD AUTOMATED LAYUP SYSTEM".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the third laminate sheet" in line 12.  			Claim 13 recites the limitation " the channel" in line 1. 					There are insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southworth, US 2019/0150296.
Regarding claim 1, Southworth discloses; a process of fabricating an electromagnetic circuit (abstract), the process comprising: 						providing three laminate sheets (Fig. 1-3; 150,140,180 and [0034, 0036]; substrate), each laminate sheet including a flat sheet of dielectric material ([0003, 0014]; dielectric substrate) having a layer of copper applied to the sheet, the copper layer being formed into conductive lines and traces, including pads and vias (Fig. 1-3; 110,120,160,130 and [0003, 0014,0034, 0036]; circuit features of copper layer); 		forming at least one first feature (Fig. 3; 152 and [0043]; hole at substrate 150) in a first laminate sheet of the three laminate sheets; 						forming at least one second feature (Fig. 3; 142 and [0041]; hole at substrate 140) in a second laminate sheet of the three laminate sheets, the at least one second feature being aligned (Fig. 1-3 and [0044]; hole 142 and 152 aligned when substrate 140 and 150 bonded) with the first feature when aligning the second laminate sheet with the first laminate sheet; 									stacking the three laminate sheets (Fig. 1-3 and [0041-0044]; substrates 140, 150 and 180 are stacked, aligned and bonded) so that the first laminate sheet is positioned above and aligned with the second laminate sheet and the second laminate sheet is positioned above and aligned with the third laminate sheet, the at least one first feature and the at least one second feature defining a contiguous element (Fig. 1-3;  and [0044]; hole 142 and 152 form a continuous opening); and 				filling the contiguous element with an electrically conductive material (Fig. 1-3; 110 and [0044]; conductor 110 inserted) to form an electrically continuous conductor.
Regarding claim 2, Southworth discloses; the at least one first feature is a slot or channel and the at least one second feature is a slot or channel (Fig. 1-3;110  and [0037]; vertical trenches).
Regarding claim 3, Southworth discloses; the contiguous element created by the at least one first feature and the at least one second feature create a channel (Fig. 1-3;110  and [0037]; vertical trenches).
Regarding claim 4, Southworth discloses; the electrically continuous conductor creates a Faraday wall ( [0037]; Faraday wall).
Regarding claim 5, Southworth discloses; the third laminate sheet is formed with a solid copper layer to create a ground plane (Fig. 1-3;170  and [0036]; ground plane 170 on substrate 180), with the electrically continuous conductor being in contact (Fig. 1-3;110, 170  and [0036-0037]; 110 in contact with ground plane 170 through signal trace 120) with the ground plane.
Regarding claim 6, Southworth discloses; the at least one first feature is an opening (Fig. 3; 152 and [0043]; hole at substrate 150) and the at least one second feature is an opening (Fig. 3; 142 and [0041]; hole at substrate 140).
Regarding claim 7, Southworth discloses; the contiguous element created by the at least one first feature and the at least one second feature create an elongate opening (Fig. 1-3;110  and [0037]; vertical trenches).
Regarding claim 8, Southworth discloses; the elongate opening forms a conductive interconnection (Fig. 1-3;110  and [0037]; conductive walls).
Regarding claim 9, Southworth discloses; the third laminate sheet includes a conductive trace in communication (Fig. 1-3;110, 120 and [0044]; electrical connection between signal trace 120 and conductor 110) with the contiguous element.
Regarding claim 10, Southworth discloses; the copper layer is etched or milled to form a desired electrical pattern (Fig. 1-3; 110,120,160,130 and [0034, 0040, 0043]; milled hole and trace).
Regarding claim 12, Southworth discloses; after stacking the laminate sheets      ([0003]; laminate substrates), curing ([0049]; heating steps and process) the laminate sheets under pressure and temperature to form an integral final product having a uniform thickness.
Regarding claim 13, Southworth discloses; filling the channel with an electrically conductive material includes deposition of conductive ink ([0037]; trenches filled with conductive ink) into the channel.
Regarding claim 14, Southworth discloses; disposing a fourth laminate sheet over the first laminate sheet ([0054]; bonding further substrates as necessary).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Southworth, US 2019/0150296 as applied to claims 1-10 and 12-14 above, and further in view of Nufio-Molina, US 2019/0269021.
Regarding claim 25, Southworth substantially discloses the invention including  the laminate sheets are stacked (Fig. 1-3; substrate 150,140,180 are stacked) with respect to one another but is silent about manually with the aid of an alignment fixture having pins. However Nufio-Molina teaches about manually with the aid of an alignment fixture having pins ([0038]; coupling include alignment features, such as a pin).			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Southworth by providing manually with the aid of an alignment fixture having pins, as taught by Nufio-Molina, so that further structure provided and coupled (e.g., via its own solder bumps) to the solder bumps to allow signal connectivity [0038]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                             
/PETER DUNGBA VO/
Supervisory Patent Examiner of Art Unit 3729